Title: To George Washington from James Craik, 1 December 1797
From: Craik, James
To: Washington, George



Dear Sir
Decr 1st 1797

Every Since the rect of your Letter yesterday I have been trying to obtain the necessary information, which you required; but cannot say that I have recd any Satisfactory information with regard to the Person—He says himself that he is an honest man but Some Seems to doubt it—He has been trading with Some of the people in Town but I have not been able to learn ⟨any⟩ thing from any of them yet—He certainly ⟨is⟩ desirous to get possession both of your Land ⟨and mi⟩ne, but I must own that I am affraid to ⟨bar⟩gain with him. And think the greatest caution necessary in entering into any Engagement with him—I had your Letter of to day delivered to him by one of my Young men whom he told no Answer was requird—I shall still endevour to discover what kind of a man he is, and if I do discover his Character & Situation I shall immediately inform you—Some of my friends have promised me their Assistance—With great Sincerity I am Dear Sir Your Devoted & obedt huml. Sert

Jas Craik

